DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/25/21.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Claims are interpreted based on section under “Prediction and Management Engine”, Fig. 2, and associated disclosure specially PGPUB paragraph [0024], [0032-0033] and [0048-0078]. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20100064337 A1
03-2010
DVIR; Igal
H04N5/76
US-20120257568 A1
10-2012
Cai; Lujing
H04L5/0055
US-20100045799 A1
02-2010
Lei; Bangjun
G06T7/254
US-20170006255 A1
01-2017
KAREEV; Uri
G08G1/0175
US-20130297743 A1
11-2013
Eschet; Amit
H04L65/60
US-20130263200 A1
10-2013
Li; Bo
H04N21/2662
US-20170257664 A1
09-2017
TAM; Kwan To
H04N21/435


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 48, 50-60, 63-67 and 69-85 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482